Citation Nr: 1203907	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-00 254	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee condition. 

2.  Entitlement to service connection for a right knee condition. 

3.  Entitlement to service connection for a right wrist condition. 

4.  Entitlement to service connection for a low back condition. 

5.  Entitlement to service connection for esophagitis reflux. 

6.  Entitlement to service connection for residuals of a right eye injury. 

7.  Entitlement to service connection for an inner ear disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 1981 to February 1982, from November 1982 to November 1986, and from December 1 through 19, 1990, according to DD-Forms 214 in the claims files.  She performed active duty for training from October 2002 to February 2003, according to a DD-Form 214.  She submitted a special order reflecting that her duty status was active duty for training performed under 32 U.S.C.A. §§ 504, 505, from October 15 to December 2, 1987.  She submitted special orders reflecting that her duty status was AGR (Active Guard-Reserve), performed under 32 U.S.C.A. § 502, from June to October 1997.  

The Veteran performed active duty for special work from January 6 to April 11, 1998.  In March 2007, she reported that she was on "Temp Title 32" status during 1988 and 1998.  For VA benefits purposes, the periods of active duty for special work and the reported "AGR" duty are considered active duty for training.  See 38 C.F.R. § 3.6 (c) (3).  

The Veteran also performed active duty for training and inactive duty training at various dates other than those dates reported above.  

The Veteran served in Saudi Arabia in December 1990 and earned the Southwest Asia Service Medal. She is therefore a Persian Gulf War Veteran.

This matter arises to the Board of Veterans' Appeals (the Board) from December 2007 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, that in pertinent part denied service connection for bilateral knee conditions; a right wrist condition; low back condition; a esophagitis reflux condition; and, a right eye condition.  This appeal also arises from a November 2008 rating decision that in pertinent part denied service connection for an ear disorder claimed as an inner ear disturbance.   

In February 2010, the Board remanded 13 service connection claims for development.  Since then, service connection has been granted for residuals of frostbite of both feet, for residuals of frostbite of both hands, for post-traumatic stress disorder with depressive disorder, and for cervical fusion.  Thus, only the seven issues listed on page 1 remain for adjudication.

Service connection for right and left knee conditions, for a low back condition, for a right eye disorder, and for a claimed inner ear disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic disability manifested by right wrist-joint pains due to undiagnosed illness has been manifested to a degree of 10 percent since the Veteran returned from Southwest Asia.  

2.  Evidence of a chronic disability manifested by esophagitis reflux has not been submitted.  





CONCLUSIONS OF LAW

1.  A chronic disability manifested by right wrist-joint pains due to undiagnosed illness is presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1118, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 1117, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

2.  A chronic disability manifested by esophagitis reflux was not incurred during active military service and cannot be presumed to have been incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1118, 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 1117, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, VA's AMC has complied with all remand orders.  

VA must notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  In this case, adequate and timely notice was provided in March 2007, April 2008, and May 2010 notice letters to the Veteran and her representative.  

VA also has a duty to assist the claimant in the development of the claims.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports.  The claimant submitted private treatment reports.  A hearing before the undersigned Veterans Law Judge was provided.  The claimant was afforded several VA medical examinations.  Neither the claimant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).





Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded special consideration for service connection.  Where a Veteran served at least 90 days during a period of war or after December 31, 1946, and a listed chronic disease, such as arthritis and/or other organic diseases of the nervous system, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease will be presumed to have been incurred in service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1113, 1137 (West 2002); 38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, nor has she alleged that she was in combat, she will not be afforded this consideration.  

VA compensation shall be paid for certain disabilities due to undiagnosed illnesses to Veterans who exhibit objective indications of chronic disability [explained below] resulting from an illness or combination of illnesses manifested by one or more signs or symptoms listed in this regulation provided that such disability became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016 (see 76 Fed. Reg. 81834 (2011).  For purposes of this regulation, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: (1) fatigue (2) signs or symptoms involving skin (3) headache (4) muscle pain (5) joint pain (6) neurologic signs or symptoms (7) neuro-psychological signs or symptoms (8) signs or symptoms involving the respiratory system (upper and lower) (9) sleep disturbances (10) gastrointestinal signs or symptoms (11) cardiovascular signs or symptoms (12) abnormal weight loss (13) menstrual disorders.  Supervening conditions, willful misconduct or affirmative evidence that the condition was not incurred during active military service in Southwest Asia will preclude payment of compensation under this section.  38 U.S.C.A. §§ 1113, 1118 (West 2002); § 1117 (West 2002 & Supp. 2011); 38 C.F.R. § 3.317 (2011); see also 76 Fed. Reg. 81834 (2011).

In materials published in the Federal Register when 38 C.F.R. § 3.317 was issued, VA explained objective indications of chronic disability:

   Ordinarily, an objective indication is established through medical findings, i.e., "signs" in the medical sense of evidence perceptible to an examining physician.  However, we also will consider non-medical indications which can be independently observed or verified, such as time lost from work, evidence that a veteran has sought medical treatment for his or her symptoms, evidence affirming changes in the veteran's appearance, physical abilities, and mental and emotional attitude, etc.  

60 Fed. Reg. 6660, 6663 (1995).  

Right Wrist

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  The medical evidence reflects that her right wrist pain cannot be attributed to a known diagnosis.  Under these circumstances, the provisions of 38 C.F.R. § 3.317 must be applied.  

In November 2009, the Veteran testified concerning her lengthy history of right wrist pain.  During a June 2010 VA compensation examination, the examiner found the right wrist to be normal, with full strength and full range of motion.  No diagnosis was offered to explain the chronic right wrist pains.  Regardless of the Veteran's attempt to relate current right wrist pains to an active service injury, the competent medical evidence finds no diagnosed disorder.  Thus, the only avenue to service connection remaining is via presumptive service connection for an undiagnosed illness manifested by chronic right wrist joint pains.  

The Board finds unequivocal objective evidence of a chronic condition, that is, right wrist-joint pains have existed for more than six months.  These pains have not been attributed to a known diagnosis.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, a painful joint warrants at least a 10 percent rating.  See also 38 C.F.R. § 4.59.  Therefore, an undiagnosed illness has caused chronic right wrist joint pains that have been manifested to a degree of 10 percent.  There has been no evidence presented that suggests that this is the result of a supervening condition, willful misconduct, or that the condition was not incurred during active military service in Southwest Asia.  

The Court has stated, "the requirement that a veteran show a "nexus between the chronic disability and the undiagnosed illness" impermissibly adds a limitation to, rather than derives from, the statute and the regulation and thus runs afoul of Brown v. Gardner, 513 U.S. 115 (1994) (regulation imposing fault requirement where no such requirement is imposed by its implementing statute is invalid)."  Neumann v. West, 14 Vet. App. 12, 22 (2000).

The regulatory requirements for presumptive service connection for right wrist joint pains have been met.  Service connection is therefore granted for an undiagnosed illness manifested by chronic right wrist joint pains.  

Esophagitis Reflux

The STRs reflect treatment in 1983 for reflux esophagitis.  Possible gall bladder disease was mentioned.  A December 1985 gastrograph was normal.  

In November 2009, the Veteran testified before the undersigned Veterans Law Judge that she has occasional swallowing problems.  

During a July 2010 VA esophagus and hiatal hernia compensation examination, the Veteran reportedly denied any related symptom, such as reflux, heartburn, regurgitation, nausea, or vomiting.  The impression was no evidence of gastrointestinal reflux disease.  

In this case, the claim lacks objective evidence of a chronic condition associated with the esophagus or gastrointestinal tract.  Therefore, the Board cannot conclude that a chronic condition manifested by gastrointestinal signs or symptoms has existed during the appeal period.  The Court has specifically disallowed service connection where there is no present disability:  "[c]ongress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim [for service connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must address the competency, credibility, and probative value of all evidence.  38 U.S.C.A. § 7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The above-mentioned medical evidence is persuasive, as it is based on accurate facts and is supported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The lay evidence of record is competent with respect to observance of symptoms readily observable and it is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  Because the Veteran denied having any esophagus-related symptoms during her July 2010 VA compensation examination, her testimony of such symptoms is called into question and loses its persuasiveness.  

After considering all the evidence of record, including the testimony, the Board finds that the preponderance of it is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for esophagitis reflux must therefore be denied. 


ORDER

Service connection for chronic right wrist-joint pains, due to undiagnosed illness, is granted.  

Service connection for esophagitis reflux is denied.  


REMAND

If a VA compensation examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. §§ 4.2, 19.9(a) (2011); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  

Right and Left Knee Conditions

The STRs reflect a right knee injury due to a fall in November 1981.  The diagnosis was resolving contusion.  The STRs reflect treatment for a left knee injury in December 1983.  There was a bruise at that time, but X-rays were negative.  The STRs reflect a complaint of right knee pain in November 1987.  The diagnosis was patellofemoral syndrome.  

In November 2009, the Veteran testified before the undersigned Veterans Law Judge that both knees still bothered her.  

The Board remanded the right and left knee claims for development in February 2010.  

During a June 2010 VA compensation examination, the Veteran complained of occasional left knee swelling and right knee aching, especially in cold weather.  The examiner detected bilateral knee patellofemoral crepitation, but normal range of motion and no instability in either knee.  The examiner mentioned that August 2009 X-rays showed very early degenerative arthritis.  The examiner's discussion of early arthritis appears to offer a diagnosis of bilateral degenerative arthritis for both knees.  The examiner explained that the knee injuries shown during active service had resolved and were not related to early degenerative arthritis because the knee injuries incurred during active service would not cause arthritis.  

While it is clear that the examiner has dissociated bilateral knee-joint degenerative arthritis from active military service injuries, it is unclear whether all reported symptoms or signs, such as chronic bilateral knee pains, knee-joint swelling, and bilateral knee patellofemoral crepitation, are attributed to this clinical diagnosis, or, alternatively, whether the provisions for presumptive service connection for symptoms of an undiagnosed illness must be considered.

Low Back Pains

The STRs reflect low back pain complaints and treatment in 1982 and 1983.  A lumbar strain and a sacroiliac dysfunction were found. 

In November 2009, the Veteran testified before the undersigned Veterans Law Judge that she has had back trouble ever since straining her back at Dyess Air Force Base.  

During a June 2010 VA compensation examination, the Veteran reported that she treated occasional low back pains with heat, but that she had not had much trouble from the low back recently.  The examiner found excellent range of motion.  The examiner concluded, "There is no evidence at this time that there is any ongoing problem in the low back that may have started while in the service."  It is not clear from this statement whether the examiner meant to offer a diagnosis.  

Right Eye

The STRs reflect a complaint of eye pain in 1989.  In November 2009, the Veteran testified before the undersigned Veterans Law Judge that sawdust got into both eyes during active service at Gulfport, Mississippi, which required a hospitalization and flushing of the eyes.  

A February 2010-dated Board remand mentions that the Veteran's eye-related claim had triggered VA's duty to assist; however, the Board's February 2010 remand instructions fail to request any further development of the eye claim.   

Inner Ear Disorder

In Hyder v. Derwinski, 1 Vet. App. 221 (1991), the Court held that VA's duty to assist includes further examination by a specialist, when recommended by VA's own physician.  

A December 2008 VA out-patient treatment report notes a complaint of ringing and fullness and decreased left ear hearing for the recent 5 years.  The assessment was Meniere's disease (endolymphatic hydrops).  

According to an October 2009 VA audiometry evaluation, the Veteran's hearing acuity was within normal limits.  The audiometrist recommended that an ear-nose-throat (ENT) specialist address her specific complaints.  

In November 2009, the Veteran testified before the undersigned Veterans Law Judge that she has a buzzing tone and pressure in her ear.  She mentioned that her hearing tests have always produced normal results.

According to a June 2010 VA audiometry evaluation (performed by an audiologist), the Veteran's hearing was within normal limits.  She reported tinnitus in the left ear that began 5 to 7 years earlier.  The audiologist opined that tinnitus is not likely related to active service because it arose years after active service.  

Because a VA audiologist has recommended an ENT examination, and because no such examination has been offered, this claim must be remanded for an ENT examination to determine the nature and etiology of all ear or other vestibular-related diseases, such as Meniere's disease.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claimant seeks service connection for the symptoms regardless of how those symptoms are diagnosed or labeled).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should return the claims file to the June 2010 examining orthopedic physician for an addendum.  The physician is asked to do the following:

I.  Note a review of the claims files in the addendum report. 

II.  Address whether each of the Veteran's reported bilateral knee-related symptoms (patellofemoral crepitation, swelling, and pain) are each attributed to a known diagnosis or diagnoses.  If the answer is yes, provide a diagnosis for each symptom and then address whether it is at least as likely as not (50 percent or greater possibility) that the diagnosed disorder was began during or otherwise is related to active military service or other military service period.

III.  Address whether any low back pain is attributable to a known clinical diagnosis.  If the answer is yes, provide a diagnosis and then address whether it is at least as likely as not (50 percent or greater possibility) that the diagnosed disorder was began during or otherwise is related to active military service or other military service period.

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  The Veteran may be re-examined if necessary.  If the specified physician is unavailable, a qualified substitute may be used.  

2.  The AMC should arrange for an ophthalmology examination to determine the nature and etiology of any eye disorder.  The physician is asked to note a review of the claims files, elicit a history of relevant symptoms from the Veteran, and examine her.  For any diagnosis offered, the physician should address whether it is at least as likely as not (50 percent or greater possibility) that the disorder is related to active military service or other military service period.  The physician is also asked to set forth any reported eye-related symptom for which no known clinical diagnosis is forthcoming.  

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

3.  The AMC should arrange for an ear-nose-throat or other appropriate otolaryngology examination to determine the nature and etiology of any ear, hearing, or vestibular-related disorder.  The physician is asked to note a review of the claims files, elicit a history of relevant symptoms from the Veteran, and examine her.  For any diagnosis offered, the physician should address whether it is at least as likely as not (50 percent or greater possibility) that the disorder is related to active military service or other military service period.  The physician is also asked to set forth any reported neurologic sign or symptom for which no known clinical diagnosis is forthcoming.  

The physician should offer a rationale for any conclusion in a legible report.  If any question cannot be answered, the physician should state the reason.  

4.  Following the above, the AMC should review all the relevant evidence and re-adjudicate the claims.  If the desired benefits are not granted, an appropriate SSOC should be issued.  The Veteran and her representative should be afforded an opportunity to respond to the SSOC before the claims folders are returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to report for examination, without good cause, may result in the denial of the claims.  38 C.F.R. § 3.655(b) (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


